Title: Patrick Gibson to Thomas Jefferson, 27 July 1814
From: Gibson, Patrick
To: Jefferson, Thomas


             Sir
                        
                             Richmond
                            27th July 1814
                        
          I have received your favor of the 23d Inst and am sorry to inform you that owing to the present distressd state of the banks, no addition to your note can be obtained, indeed so far from their increasing their discounts, they have been reduced to the disagreeable necessity of curtailing the one 10 the other 15 prCt for every 60 d/.—this has been the case with the Farmer’s bank for 4 months past, and must be continued by both, until a change takes place in our affairs. they have been driven to this, by the continual demands upon them from the North, which are rapidly draining them of their specie, and will inevitably if times continue deprive them of every dollar—I have never witnessed such a scarcety of money, indeed the pressure is already very severe & becomes daily more so. to this is to be attributed my not being able to obtain even 3¼$ for your flour, at which I have offer’d it I send you inclosed $200 and shall attend to your dft in favor of Joseph B Proctor
                   
                  $63.91—With great respect I am Your obt Servt
               
          
            Patrick
            Gibson
        